Citation Nr: 1205092	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Appellant alleges that he had service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), specifically as a part of the recognized guerrillas in the service of the Armed Forces of the United States as part of the Sulu Area Command. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In December 2009, the Appellant requested a hearing at the RO before the Board.  By a letter submitted in September 2010, he withdrew the request.

This case was previously before the Board in January 2011, when it was remanded to afford the Appellant the opportunity to designate a representative.  The RO provided the Appellant with notice, in a letter dated in February 2011, of the process for designating a representative and a copy of the designation form.  The Appellant was advised that his claim would be held in abeyance for 30 days, but if no further information or a designation of representative was not received within that time frame, a decision would be made.  The Appellant has not responded or provided any information regarding a designated representative.  In December 2011, the Appellant's claim file was returned to the Board, and he was provided with notice of this action.  







FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.








REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).  Where the eligible person is not a United States citizen, the payment will be $9,000.

In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

In Section 1002(d) of the statute, an eligible person has qualifying service if he served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: 

The evidence is a document issued by the service department; and the document contains needed information as to length, time and character of service; and in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  




When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U. S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including in the recognized guerilla forces in service of the Armed Forces of the United States.  Specifically, he asserts that he served in the Sulu Area Command from March 1945 through December 1945. 

As proof of qualifying service, the Appellant submit copies of documents, including the following: Soldier's Individual Pay Record for March 1945 through December 1945; Philippine Army Roster List of those released from active duty, dated in September 1945, which includes his name and service number; signed Oath and Certificate of Enlistment in the Army of the Philippines, dated in May 1945; a map of the Sulu Archipelago with handwritten notations concerning the Appellant's experiences in various locations; a sample location map of enemy positions in Tawi Tawi, like the ones the Appellant asserts he created for U.S. forces; a copy of the Free Sulu News from March 1945, showing the Appellant listed as the typist; a copy of emergency paper money issued by the Sulu Area Command; a narrative summary of the Appellant's duties and experiences during World War II as part of the Sulu Area Command; a statement by a friend regarding their service together in the Sulu Area Command at the end of the War; a copy of a letter sent to Col. Suarez, the leader of the Sulu Area Command, by General Douglas MacArthur, directing the gathering of intelligence on the movement of the enemy; 



a statement showing that the Appellant had been approved to receive an old age pension from the Philippine Army based on his status as a veteran and recognized guerrilla; and a statement from the Philippine Veterans Affairs Office affirming that the Appellant's name is carried on the Approved Revised Reconstructed Guerrilla Roster of 1948.   

In support of his claim, the Appellant also submitted two written statements in addition to his original claims form.  In his Notice of Disagreement filed in August 2009, the Appellant asserted that he had served as a recognized guerrilla with the Sulu Area Command and he should be eligible for the Filipino Veterans Equity Compensation, even though the NPRC did not have a record of his service.  He noted specific case law regarding qualification of Filipinos for naturalization as U.S. citizens and believed the same rules should apply to the benefits he seeks.  

In his Substantive Appeal (VA Form 9), filed in December 2009, the Appellant noted that since the Philippines was a Commonwealth territory of the U.S. during World War II and all organized military forces were formed under the order of the President and he was part of the Sulu Area Command, which was personally recognized by General MacArthur, there should be no question as to his service as guerrilla under the command of the U.S. Armed Forces.  He again cited a Court of Appeals ruling regarding naturalization of Filipino war veterans using official records of the government of the Republic of the Philippines and asserted that this law governs all cases of Filipino veterans who have no records maintained at the NPRC. 

As the documents submitted by the Appellant were not issued by a U.S. service department, the RO relied on verification of service from the NPRC, which in June 2009 and April 2011, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  




The second request for verification of military service included the enclosure of the documents supplied by the Appellant and asked the NPRC to consider whether a change in the prior certification was warranted.  Both requests also noted that the Appellant was listed in the Reconstructed Recognized Guerrilla Roster maintained at the Manila RO and cited the specific page and file number for use as a reference. 

As the documents from the Appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the records are not official documents of the appropriate United States service department, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

The Board finds that the Manila RO correctly applied the relevant provisions of the law and regulations in regard to determining the Appellant's eligibility for Filipino Veterans Equity Compensation Fund benefits under the American Recovery and Reinvestment Act.  For the purpose of ascertaining whether a claimant has the requisite military service, the provisions of 38 C.F.R. § 3.203 have been followed.  The Appellant's submitted evidence does not constitute evidence issued by a service department of the United States military.  Nor does the appearance of the Appellant's name on the Recognized Guerrilla Roster maintained by the Manila RO constitute a dispositive finding of the requisite service.  Rather, this is merely a preliminary factor for consideration, as demonstrated by the need to request certification by the NPRC despite the Appellant's inclusion on the Roster.

As previously found, valid military service has not been certified through a United States service department.  Further, the Appellant has provided no further evidence that would warrant a request for recertification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).  



The case law cited by the Appellant is limited to naturalized citizenship and does not supersede the existing laws and regulations pertaining to VA benefits.  Moreover, a review of the current case law reveals that since the case cited by the Appellant, Almero v. INS, 18 F.3d 757 (9th Cir. 1994), which allowed proof of U.S. military service with records maintained solely by the Philippine government, the law has been changed by Congress and no longer applies in citizenship cases.  See Valle v. INS, 81 Fed. Appx. 947 (C.A. 9 (Cal.)) (2003).

As the U.S. service department, through the NPRC, certified that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


